                               Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 1 of 23


Debtor Name               Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                         20-33920

                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                   amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                             $0.00



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                             Unknown



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                            Unknown




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                $200,528,365.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                               $0.00



         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +             $0.00




         4.   Total liabilities .........................................................................................................................................       $200,528,365.00
              Lines 2 + 3a + 3b
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 2 of 23
Debtor Name          Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):              20-33920
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:      Cash and cash equivalents




 1.   Does the debtor have any cash or cash equivalents?


          No. Go to Part 2.

          Yes. Fill in the information below.



           All cash or cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                                    debtor's interest
 2.   Cash on hand



 3.   Checking, savings, money market, or financial brokerage accounts
      Name of institution (bank or brokerage firm)                   Type of account                      Last 4 digits of account number




 4.   Other cash equivalents




 5.   Total of Part 1
      Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:      Deposits and prepayments




 6.   Does the debtor have any deposits or prepayments?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 1
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 3 of 23


Debtor Benevis Holding Corp.                                                                            Case Number (if known) 20-33920


          No. Go to Part 3.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 7.   Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit




 8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
      Description, including name of holder of prepayment




 9.   Total of Part 2
      Add lines 7 through 8. Copy the total to line 81.


Part 3:      Accounts Receivable




 10. Does the debtor have any accounts receivable?


          No. Go to Part 4.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                -                                   =
                                          face amount                              doubtful or uncollectible accounts
      11b. Over 90 days old:                                                   -                                   =
                                          face amount                              doubtful or uncollectible accounts



 12. Total of Part 3
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 2
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 4 of 23


Debtor Benevis Holding Corp.                                                                       Case Number (if known) 20-33920


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:

   15.1   Benevis Corp.                                               100.%                                                                 Unknown


 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.                                                                                   Unknown



Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last      Net book value of                 Valuation method         Current value of
                                                 physical inventory    debtor's interest                 used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 5 of 23


Debtor Benevis Holding Corp.                                                                       Case Number (if known) 20-33920




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.




 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                       Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valution method used   Current value of
                                                                       debtor's interest                 for current value      debtor's interest
 28. Crops - either planted of harvested




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                              Page 4
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 6 of 23


Debtor Benevis Holding Corp.                                                                        Case Number (if known) 20-33920


29. Farm animals
     Examples: Livestock, poultry, farm-raised fish




30. Farm machinery and equipment
     (Other than titled motor vehicles)




31. Farm and fishing supplies, chemicals, and feed




32. Other farming and fishing-related property not already listed in Part 6




33. Total of Part 6
     Add lines 28 through 32. Copy the total to line 85.




34. Is the debtor a member of an agricultural cooperative?


        No.

        Yes.




     Is any of the debtor's property stored at the cooperative?


        No.

        Yes.




35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.       Book Value $                            Valuation Method                         Current Value $



36. Is a depreciation schedule available for any of the property listed in Part 6?


        No.

        Yes.




  Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                          Page 5
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 7 of 23


Debtor Benevis Holding Corp.                                                                               Case Number (if known) 20-33920




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture




 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software




 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 8 of 23


Debtor Benevis Holding Corp.                                                                       Case Number (if known) 20-33920


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 9 of 23


Debtor Benevis Holding Corp.                                                                             Case Number (if known) 20-33920


 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.




 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


      Description and location of property                Nature and extent of    Net book value of debtor's Valuation method       Current value of
                                                          debtor's interest in    interest                   used for current value debtor's interest
                                                          property




 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


          No.

          Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 8
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 10 of 23


Debtor Benevis Holding Corp.                                                                        Case Number (if known) 20-33920


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites




 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property




 65. Goodwill




 66. Total of Part 10.
      Add lines 60 through 65. Copy the total to line 89.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 9
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 11 of 23


Debtor Benevis Holding Corp.                                                                              Case Number (if known) 20-33920


 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)

                                                                                      -                                 =

                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)




 73. Interests in insurance policies or annuities




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 10
                        Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 12 of 23


Debtor Benevis Holding Corp.                                                                      Case Number (if known) 20-33920


74. Causes of action against third parties (whether or not a lawsuit has
    been filed)




      Nature of claim
      Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims




      Nature of claim
      Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
     Examples: Season tickets, country club membership




78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


        No.

        Yes.




  Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 11
                        Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 13 of 23


Debtor Benevis Holding Corp.                                                                                                    Case Number (if known) 20-33920

Part 12:    Summary

           Type of property                                                                        Current value of                                        Current value of
                                                                                                   personal property                                       real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.


   81. Deposits and prepayments.          Copy line 9, Part 2.


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.                                                           Unknown


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.



   91. Total. Add lines 80 through 90 for each column.                                    91a.                          Unknown
                                                                                                                        nn
                                                                                                                                         + 91b.                             $0.00



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..............................................................................................           Unknown




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                     Page 12
                          Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 14 of 23
Debtor Name            Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                  20-33920                                                                                                               Check if this is an
                                                                                                                                                                amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                   12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one                                     Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                            Do not deduct the        that supports this
                                                                                                                                          value of collateral      claim

2.1   Creditor's name                                                  Describe debtor's property that is subject to a lien
      BMO HARRIS BANK, NA                                              ALL ASSETS OF THE DEBTOR
                                                                                                                                              $65,494,168.68               UNKNOWN
      Creditor's mailing address
      112 W MONROE ST
      CHICAGO, IL 60604
                                                                       Describe the lien

                                                                        Term Loan and Revolver - UCC-1
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   5333
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this               As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                           Contingent
                                                                           Unliquidated
          BMO Harris Bank, NA and New Mountain Capital
          Group, LLC are pari passu                                        Disputed




2.2   Creditor's name                                                  Describe debtor's property that is subject to a lien
      NEW MOUNTAIN CAPITAL GROUP, LLC                                  ALL ASSETS OF THE DEBTOR
                                                                                                                                            $135,034,196.32                UNKNOWN
      Creditor's mailing address
      787 7TH AVE, 48TH FL
      NEW YORK, NY 10019
                                                                       Describe the lien

                                                                        Term Loan - By Agreement
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   7033
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines   2.1




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                                                   $200,528,365.00
   Additional Page, if any.

 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                   1 of 1
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 15 of 23
Debtor Name            Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):            20-33920                                                                                             Check if this is an
                                                                                                                                        amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                             12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.     If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1    Priority creditor's name and mailing address         As of the petition filing date, the claim is:   $___________
                                                                                                                  #Name?                $___________
                                                                                                                                              #Name?

                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                            Basis for the claim:
       Date or dates debt was incurred

                                                            Is the claim subject to offset?
       Last 4 digits of account
       number                                                    No
                                                                 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   1 of 5
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 16 of 23
Debtor Name            Benevis Holding Corp.                                                       Case number (if known): 20-33920

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim

3.1      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 UNKNOWN
         HILDA AVILES
         C/O JONATHAN SMITH, ESQ                                           X Contingent
         3834 AUSTELL RD SW, STE A
         MARIETTA, GA 30008
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.2      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 UNKNOWN
         HILDA AVILES
         ADDRESS REDACTED                                                  X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PENDING LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.3      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL BURG ESQ & DAVID TESELLE ESQ                          X Contingent
         40 INVERNESS DR E
         ENGLEWOOD, CO 80211
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL J PONZO ESQ                                           X Contingent
         2999 N 44TH ST, STE 520
         ENGLEWOOD, CO 80211
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 5
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 17 of 23
Debtor Name            Benevis Holding Corp.                                                    Case number (if known): 20-33920

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.5      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL ROBL, ESQ                                           X Contingent
         3754 LAVISTA RD, STE 7250
         ENGLEWOOD, CO 80211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.6      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         JOSEPH M GASTELUM & VERONICA GASTELUM
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.7      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   Unknown
         KEVIN BRISCOE
         C/O ALVIN L PITTMAN, ESQ                                        X Contingent
         5777 W CENTURY BLVD, STE 1685
         LOS ANGELES, CA 90045
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.8      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         KEVIN BRISCOE
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 5
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 18 of 23
Debtor Name            Benevis Holding Corp.                                                                Case number (if known): 20-33920


  Part 3:        List Others to Be Notified About Unsecured Claims
4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for unsecured creditors
  If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.
                                                                                                                                                Last 4 digits of
                                                                                                 On which line in Part1 or Part 2 is the        account number,
          Name and mailing address                                                               related creditor (if any) listed?              if any




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                       4 of 5
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 19 of 23
Debtor Name            Benevis Holding Corp.                                                 Case number (if known): 20-33920


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                    $0.00


5b. Total claims from Part 2                                                                                                    $0.00



5c. Total claims of Parts 1 and 2
                                                                                                                                $0.00
    Lines 5a + 5b = 5c




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                        5 of 5
                         Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 20 of 23
Debtor Name           Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33920


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     LETTER OF AGREEMENT - LOBBYIST SUPPORT               MCDERMOTT WILL & EMERY LLP AND SCHMIDT PUBLIC AFFAIRS ,
         lease is for and the nature                                                         LLC
2.1                                                                                          917 PRINCE ST
         of the debtor's interest
                                                                                             ALEXANDRIA, VA 22314


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or                                                          MSG - INSURANCE & RISK MANAGEMENT CONSULTING
         lease is for and the nature                                                         411 HACKENSACK AVE 5TH FL
2.2                                                                                          HACKENSACK, NJ 07601
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 1
                      Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 21 of 23
Debtor Name           Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):             20-33920


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     BENEVIS AFFILIATES, LLC       1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     BENEVIS AFFILIATES, LLC       1090 NORTHCASE PKWY SE, STE 150                          New Mountain Capital Group, LLC                    D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     BENEVIS CORP.                 1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                               BMO Harris Bank, NA                                D
                                 MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                               New Mountain Capital Group, LLC                    D
                                 MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 2
                      Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 22 of 23

Debtor Name           Benevis Holding Corp.                                                      Case number (if known): 20-33920


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       BENEVIS, LLC               1090 NORTHCASE PKWY SE, STE 150                   BMO Harris Bank, NA                           D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.7       BENEVIS, LLC               1090 NORTHCASE PKWY SE, STE 150                   New Mountain Capital Group, LLC               D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.8       LT SMILE CORPORATION       1090 NORTHCASE PKWY SE, STE 150                   BMO Harris Bank, NA                           D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.9       LT SMILE CORPORATION       1090 NORTHCASE PKWY SE, STE 150                   New Mountain Capital Group, LLC               D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
        Case 20-33918 Document 232 Filed in TXSB on 09/15/20 Page 23 of 23


Debtor Name        Benevis Holding Corp.
United States Bankruptcy Court for the Southern District of Texas
Case Number: 20-33920



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the Chief Restructuring Officer of the Benevis Holding Corp., declare under penalty of perjury that I have read the
        foregoing summary and schedules, consisting of 23 sheets, and that they are true and correct to the best of my
        knowledge, information, and belief.



 Executed on: 9/15/2020                                             /s/ Scott Mell
                                                       Signature ___________________________________________
              MM / DD / YYYY
                                                                                        Scott Mell
                                                       Printed Name
                                                                               Chief Restructuring Officer
                                                       Title
